Citation Nr: 1443723	
Decision Date: 10/01/14    Archive Date: 10/10/14

DOCKET NO.  11-20 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the Veteran's qualifying surviving spouse for the purpose of eligibility to dependency and indemnity compensation (DIC) and death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968.  The Veteran died in August 2003.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2003 decisional letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2014 the appellant testified before the undersigned at the RO.  A transcript of the hearing is associated with the claims file.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in January 2003, less than one year before he died in August 2003.

2.  The 2003 marriage of the appellant and the Veteran occurred more than 15 years after the 1968 termination of his service, and occurred after February 1, 1965.

3.  No child was born to the appellant and the Veteran.
CONCLUSIONS OF LAW

1.  The criteria for payment of DIC to the appellant as the surviving spouse of the Veteran are not met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.54 (2013).

2.  The criteria for payment of non-service-connected death pension to the appellant as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 1541, 5107 (West 2002); 38 C.F.R. § 3.54 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). The law, and not the facts, is dispositive of this appeal.  VA's duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  At any rate, the Board notes that in the initial decision letter and the statement of the case (SOC), the appellant was notified of the type of evidence needed to substantiate her claims, and no evidence has been identified that has not been obtained.

Analysis

The appellant is seeking DIC and non-service-connected death pension as the surviving spouse of the Veteran.  VA pays DIC to the surviving spouse of a veteran who dies, after December 31, 1956, from a service-connected or compensable disability.  38 U.S.C.A. § 1310.  VA pays pension to the surviving spouse of a veteran of a period of war.  38 U.S.C.A. § 1541.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  In denying the appellant's claim for death benefits, the RO found that the requirements for the appellant to be eligible for such benefits as the surviving spouse of the Veteran were not met.

At the July 2014 Board hearing the appellant essentially stated that she believed she should be entitled to VA benefits regardless of the length of her marriage to the Veteran.  She stated that she had not had much help in applying for VA benefits and did not know much about the system.  She indicated that she had been married to the Veteran for a total of seven months and had not remarried.  She also stated that she had been having problems with her legs and had undergone four surgeries.  She also stated that the Veteran's death had been very difficult for her to deal with and had upended her life.

The claims file contains the marriage certificate showing that the appellant and the Veteran were married on January [redacted], 2003. The death certificate for the Veteran shows that he died on August [redacted], 2003.

A surviving spouse may qualify for pension, compensation, or DIC if the marriage to the veteran occurred before or during the veteran's service.  38 C.F.R. § 3.54.  The Veteran was discharged from active duty in February 1968, and the appellant and the Veteran were married in 2003, after his service.  Under certain circumstances, a surviving spouse who married a veteran after the veteran's service may qualify for pension, compensation, or DIC.  Under 38 C.F.R. § 3.54(c), DIC may be paid to the surviving spouse of a veteran who died on or after January 1, 1957, if the surviving spouse was married to the veteran:

(1) Before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or

(2) For 1 year or more, or

(3) For any period of time if a child was born of the marriage, or was born to them before the marriage.

Under 38 C.F.R. § 3.54(a), Death pension may be paid to a surviving spouse who was married to the veteran: 

(1) One year or more prior to the veteran's death, or 

(2) For any period of time if a child was born of the marriage, or was born to them before the marriage, or 

(3) before a delimiting date applicable to the period of war in which the veteran served.

As for eligibility for DIC benefits under section 3.54(c)(1), the Veteran's last period of service ended in 1953.  The appellant and the Veteran were married in 2003, more than 15 years after the termination of all of his periods of service.  Therefore, the appellant cannot be eligible for DIC payment based on 38 C.F.R. § 3.54(c)(1).  As noted, the appellant and the Veteran were married in January 2003.  The Veteran died in August 2003.  The appellant therefore was not married to the Veteran for one year or more, and cannot be eligible for DIC based on 38 C.F.R. § 3.54(c)(2).  As there is no showing or assertion of a child born to the appellant and the Veteran, the appellant cannot be eligible for DIC based on 38 C.F.R. § 3.54(c)(3).  Thus, unfortunately, the circumstances of the appellant's marriage to the Veteran do not make the appellant eligible under applicable law to receive DIC as a surviving spouse.

In the same manner, the circumstances in this case do not make the appellant eligible to receive death pension as a surviving spouse.  She and the Veteran were not married for one year or more prior to his death.  Further, a child was not born of their marriage.  Moreover, the 2003 marriage of the appellant and the Veteran did not occur before the February 1, 1965, delimiting date applicable in the case of a veteran who served in the Korea era period of war.  Thus, again, unfortunately, the appellant does not meet the requirements of 38 C.F.R. § 3.54(a)(1), (2), or (3) for eligibility to receive non-service-connected death pension as the surviving spouse of the Veteran.

The law is dispositive, and this claim must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant's circumstances, and recognizes the service offered by the Veteran in this case.  The Board, however, is obligated to decide cases based on the law and the evidence before it.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

ORDER

Recognition as the Veteran's qualifying surviving spouse for the purpose of eligibility to dependency and indemnity compensation (DIC) and death pension benefits, is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


